DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
I.	The Species of claim 2 drawn to determining the fixing apparatus has reached the end of life by obtaining torque each time a running distance increases by a prescribed amount (paragraphs 209 and 229 of the application publication).
II.	The Species of claim 3 drawn to determining the fixing apparatus has reached the end of life by obtaining an average torque each time a running distance increases by a prescribed amount (paragraphs 209 and 229 of the application publication).
III.	The Species of claim 4 drawn to determining the fixing apparatus has reached the end of life by obtaining a moving average of torque each time a running distance increases by a prescribed amount (paragraphs 209 and 229 of the application publication).
IV.	The Species of claim 5 drawn to determining the fixing apparatus has reached the end of life by obtaining torque each time a period lapses (paragraphs 209 and 133 of the application publication).
V.	The Species of claim 6 drawn to determining the fixing apparatus has reached the end of life by obtaining an average torque each time a period lapses (paragraphs 209 and 133 of the application publication).


The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species.  For example, end of life of the fixing apparatus cannot simultaneously be determined by analyzing a single value of torque and an average of torque at the same time.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, and 18-21 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN O. DULANEY
Primary Examiner
Art Unit 2676